 Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 1 of 11 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,          :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No.
                                         :
DTDT II, INC.                            :
                                         :
             Defendant.                  :
_______________________________________/ :
                                         :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

DTDT II, INC., (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”).

1.             Plaintiff is a Florida resident, maintains residences in Broward and Pasco

               Counties, is sui juris, and qualifies as an individual with disabilities as defined by

               the ADA. Plaintiff is unable to engage in the major life activity of walking and

               has limited use of her hands. Instead, Plaintiff is bound to ambulate in a

               wheelchair. Ms. Kennedy’s access to the Defendant’s property or to the full and

               equal enjoyment of the goods, services, facilities, privileges, advantages and

               accommodations offered therein was restricted or limited because of her
 Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 2 of 11 PageID 2




           disabilities, and will be restricted or limited in the future unless and until the

           Defendant is compelled to remove the barriers to access and remedy all ADA

           violations which exist at its property including those set forth in this complaint.

2.         Defendant owns, leases, leases to, or operates a place of public accommodation as

           defined by the ADA and the regulations implementing the ADA, 28 CFR

           36.201(a) and 36.104. The place of public accommodation that the Defendant

           owns, operates, leases or leases to is known as a Woody’s BBQ, and is located in

           the County of Polk.

3.         Venue is properly located in the Middle District of Florida because venue lies in

           the judicial district of the property situs. The Defendant’s property is located in

           and does business within this judicial district.

4.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

           original jurisdiction over actions which arise from the Defendant’s violations of

           Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

           also 28 U.S.C. § 2201 and § 2202.

5.         As the owner, lessor, lessee, or operator of the subject premises, Defendant is

           required to comply with the ADA. To the extent the property, or portions thereof,

           existed prior to January 26, 1993 ("pre-existing facility"), the owner, lessor,

           lessee, or operator has been under a continuing obligation to remove architectural

           barriers at that property whose removal was readily achievable, as required by 42

           U.S.C. Section 12182. To the extent that the property, or portions thereof, were

           constructed prior to January 26, 1993 ("newly constructed facility"), the owner,
 Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 3 of 11 PageID 3




           lessor, lessee, or operator was under an obligation to design and construct such

           facilities such that they are readily accessible to and usable by individuals with

           disabilities, as required by 42 U.S.C. Section 12183. To the extent that the

           facility, or portions thereof, were altered in a manner that affects or could affect

           its usability ("altered facility"), the owner, lessor, lessee, or operator was under

           an obligation to make such alterations in such a manner that, to the maximum

           extent feasible, the altered portions are readily accessible to and usable by persons

           with disabilities.

6.         Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

           to comply with the Standards For New Construction And Alterations, set forth in

           Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

           all altered facilities were required to comply with the ADAAG to the maximum

           extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

           with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

           with the ADAAG to the maximum extent feasible. Failure to comply with these

           requirements constitutes a violation of the ADA.

7.         A preliminary inspection of the Woody’s BBQ at 19501 US Hwy 27, Lake Wales,

           Polk County, Florida has shown that violations exist. These violations include,

           but are not limited to:
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 4 of 11 PageID 4




          1. Defendant fails to adhere to a policy, practice and procedure to ensure that all

             goods, services and facilities are readily accessible to and usable by the

             disabled.

          2. Defendant fails to maintain its features to ensure that they are readily

             accessible and usable by the disabled.

          3. The disabled parking spaces south side of building are non-compliant as the

             curb ramp protrudes into the shared access aisle. 2010 ADAAG violation:

             406, 502

          4. The curb ramp that services the disabled parking spaces south side of building

             is non-compliant as the slope exceeds max 1:12 (8.33%) slope and has flared

             sides that exceed max 1:10 (10%) slope. 2010 ADAAG violation: 406

          5. The bar for food and beverage consumption is non-compliant as there is no

             lowered accessible section at max 34 inches above floor. 2010 ADAAG

             violation: 902

          6. The tables in dining room are non-compliant as a minimum of 5% of the

             tables (seating) is not accessible. 2010 ADAAG violation: 226, 902

          7. The accessible stall is non-compliant the stall dimensions does not provide the

             required maneuvering space or clear floor space. 2010 ADAAG 604

          8. The main door is non-compliant as the pull force exceeds max 5 lbs and there

             is not the required minimum 5 second closure rate. 2010 ADAAG violation:

             404
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 5 of 11 PageID 5




          9. The toilet in accessible stall is non-compliant as the flush lever is not on the

             wide (open) side of the clear floor space of toilet. 2010 ADAAG 604

          10. The grab bars in accessible stall are non-compliant as there is no rear grab bar.

             2010 ADAAG 604

          11. The accessible stall is non-compliant as the stall door does not provide the

             required maneuvering space on the interior side of door. 2010 ADAAG 604

          12. The accessible stall is non-compliant as the stall door does not provide pull

             hardware on both sides of the stall door. 2010 ADAAG 604

          13. The accessible stall is non-compliant as the stall door does not provide self-

             closing hinges. 2010 ADAAG 604

          14. The toilet paper dispenser in the accessible stall is non-compliant as it is not

             below the side grab bar at max 7 to 9 inches from front rim of toilet. 2010

             ADAAG 604

          15. The sink is non-compliant as there is no pipe insulation on exposed pipes.

             2010 ADAAG 606

          16. The mirror is non-compliant as the height of the mirror exceeds max 40 inches

             above floor from bottom reflective edge. 2010 ADAAG violation: 604

          17. The wall mounted towel dispensers are non-compliant as the height exceeds

             max 48 inches above floor. 2010 ADAAG violation: 308, 309

          18. The accessible restroom door is non-compliant as there is currently no room

             identification (Braille) signage on wall to identify the accessible restroom.

             2010 ADAAG violation: 216, 703
 Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 6 of 11 PageID 6




8.         Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

           2019, and again on July 6, 2019. She plans to return to the property in the near

           future, that is, within the next six months if not sooner, to avail herself of the

           goods and services offered to the public at the property, and to determine whether

           the property has been made ADA compliant.             The Plaintiff has encountered

           barriers at the subject property which discriminate against her on the basis of her

           disability.

9.         In the alternative, Plaintiff is an advocate of the rights of similarly situated

           disabled persons and is a "tester" for the purpose of asserting her civil rights and

           monitoring, ensuring, and determining whether places of public accommodation

           are in compliance with the ADA.

10.        The violations present at Defendant's facility, create a hazard to Plaintiff's safety.

11.        Plaintiff is continuously aware of the violations at Defendant's facility and is

           aware that it would be a futile gesture to return to the property as long as those

           violations exist unless she is willing to suffer additional discrimination.

12.        The violations present at Defendant's facility infringe Plaintiff's right to travel free

           of discrimination. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's

           facility. By continuing to operate a place of public accommodation with

           discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

           and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

           services, facilities, privileges and/or accommodations available to the general
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 7 of 11 PageID 7




          public. By encountering the discriminatory conditions at Defendant's facility, and

          knowing that it would be a futile gesture to return unless she is willing to endure

          additional discrimination, Plaintiff is deprived of the meaningful choice of freely

          visiting the same accommodations readily available to the general public and is

          deterred and discouraged from additional travel.         By maintaining a public

          accommodation with violations, Defendant deprives plaintiff the equality of

          opportunity offered to the general public.

13.       Plaintiff has suffered and will continue to suffer direct and indirect injury as a

          result of the Defendant’s discrimination until the Defendant is compelled to

          comply with the requirements of the ADA.

14.       Plaintiff has a realistic, credible, existing and continuing threat of discrimination

          from the Defendant’s non-compliance with the ADA with respect to this property

          as described but not necessarily limited to the allegations in paragraph 7 of this

          Complaint. Plaintiff has reasonable grounds to believe that she will continue to

          be subjected to discrimination in violation of the ADA by the Defendant. Plaintiff

          desires to visit the restaurant not only to avail herself of the goods and services

          available at the property but to assure herself that this property is in compliance

          with the ADA so that she and others similarly situated will have full and equal

          enjoyment of the property without fear of discrimination.

15.       The Defendant has discriminated against the Plaintiff by denying her access to,

          and full and equal enjoyment of, the goods, services, facilities, privileges,
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 8 of 11 PageID 8




          advantages and/or accommodations of the subject property, as prohibited by 42

          U.S.C. § 12182 et seq.

16.       The discriminatory violations described in paragraph 7 are not an exclusive list of

          the Defendant’s ADA violations.         Plaintiff requires the inspection of the

          Defendant’s place of public accommodation in order to photograph and measure

          all of the discriminatory acts violating the ADA and all of the barriers to access.

          The Plaintiff, and all other individuals similarly situated, have been denied access

          to, and have been denied the benefits of services, programs and activities of the

          Defendant’s buildings and its facilities, and have otherwise been discriminated

          against and damaged by the Defendant because of the Defendant’s ADA

          violations, as set forth above. The Plaintiff and all others similarly situated will

          continue to suffer such discrimination, injury and damage without the immediate

          relief provided by the ADA as requested herein.          In order to remedy this

          discriminatory situation, the Plaintiff requires an inspection of the Defendant’s

          place of public accommodation in order to determine all of the areas of non-

          compliance with the Americans with Disabilities Act.

17.       Defendant has discriminated against the Plaintiff by denying her access to full and

          equal enjoyment of the goods, services, facilities, privileges, advantages and/or

          accommodations of its place of public accommodation or commercial facility in

          violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore,

          the Defendant continues to discriminate against the Plaintiff, and all those

          similarly situated by failing to make reasonable modifications in policies,
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 9 of 11 PageID 9




             practices or procedures, when such modifications are necessary to afford all

             offered goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such efforts that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals

             because of the absence of auxiliary aids and services.

18.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

19.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             restaurant to make those facilities readily accessible and useable to the Plaintiff

             and all other persons with disabilities as defined by the ADA; or by closing the

             facility until such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq..

      b.     Injunctive relief against the Defendant including an order to make all readily

             achievable alterations to the facility; or to make such facility readily accessible to

             and usable by individuals with disabilities to the extent required by the ADA; and
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 10 of 11 PageID 10




           to require the Defendant to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such stops that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or

           otherwise treated differently than other individuals because of the absence of

           auxiliary aids and services.

      c.   An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

           12205.

      d.   The Court issue all remedies available under 42 U.S.C. Sections 12188 and

           2000a-3(a) including but not limited to preventive relief, permanent or temporary

           injunction, restraining order, or other order, as the Court deems just and proper."

      e.   Such other relief as the Court deems just and proper, and/or is allowable under

           Title III of the Americans with Disabilities Act.

                    Respectfully Submitted,


                                          PHILIP MICHAEL CULLEN, III
                                          Attorney-at-Law -- Chartered
                                          621 South Federal Highway, Suite Four
                                          Fort Lauderdale, Florida 33301
                                          954-462-0600
                                          fax 954-462-1717
                                          CULLENIII@aol.com
                                          Florida Bar. Id. No. 167853

                                          By:/s/ Philip Michael Cullen, III,
Case 8:19-cv-01856-VMC-AEP Document 1 Filed 07/30/19 Page 11 of 11 PageID 11
